ITEMID: 001-81356
LANGUAGEISOCODE: ENG
RESPONDENT: NOR
BRANCH: GRANDCHAMBER
DATE: 2007
DOCNAME: CASE OF FOLGERØ AND OTHERS v. NORWAY
IMPORTANCE: 1
CONCLUSION: Violation of Article 2 of Protocol No. 1 - Right to education-{general};Non-pecuniary damage - finding of violation sufficient
JUDGES: Anatoly Kovler;Christos Rozakis;Corneliu Bîrsan;Dean Spielmann;Elisabeth Steiner;Françoise Tulkens;Ineta Ziemele;Javier Borrego Borrego;Jean-Paul Costa;Khanlar Hajiyev;Loukis Loucaides;Luzius Wildhaber;Margarita Tsatsa-Nikolovska;Peer Lorenzen;Sverre Erik Jebens;Vladimiro Zagrebelsky
TEXT: 7. The present application was lodged by parents, who are members of the Norwegian Humanist Association (Human-Etisk Forbund), and their children, who were primary-school pupils at the time of the events complained of in the present case: Mrs Ingebjørg Folgerø (born in 1960), Mr Geir Tyberø (born in 1956) and their son, Gaute A. Tyberø (born in 1987); Mrs Gro Larsen (born in 1966), Mr Arne Nytræ (born in 1963) and their two sons, Adrian Nytræ (born in 1987) and Colin Nytræ (born in 1990); Mrs Carolyn Midsem (born in 1953) and her son, Eivind T. Fosse (born in 1987). Initially the Association had also joined the application, but it subsequently withdrew.
8. On 26 October 2004 the Court struck the application out in so far as it concerned the Association and declared the application inadmissible on grounds of non-exhaustion in respect of the applicant children (for which reason, the term “applicants” used elsewhere in the present judgment refers to the applicant parents). The Court moreover observed that, while the applicant parents had complained under the Convention in particular about the absence of a right to full exemption from the KRL subject (see paragraph 16 below), they had also challenged before the Court the limited possibilities and the modalities for obtaining partial exemption. However, as can be seen from the Supreme Court’s judgment, the applicant parents’ lawsuit and appeal to the Supreme Court had been directed against the KRL subject and its implementation generally. The Supreme Court found no ground for determining whether the teaching of the appellants’ children had occurred in a manner which violated the relevant human rights treaties. In the light of the foregoing, the Court found that the applicant parents had failed to exhaust domestic remedies as required by Article 35 § 1 of the Convention in respect of their complaint about the possibilities and modalities for obtaining partial exemption from the KRL subject and declared this part of the parents’ application inadmissible.
In its subsequent decision on admissibility of 14 February 2006, the Court held that, in its examination of the issue regarding full exemption, the above limitations on the scope of the case that followed from the decision of 26 October 2004 did not prevent it from considering the general aspects of the partial-exemption arrangement, notably in the context of the parents’ complaint under Article 14 of the Convention.
9. Norway has a State religion and a State Church, of which 86% of the population are members. Article 2 of the Constitution provides:
“Everyone residing in the Kingdom shall enjoy freedom of religion.
The Evangelical Lutheran Religion remains the State’s official religion. Residents who subscribe to it are obliged to educate their children likewise.”
10. Instruction in the Christian faith has been part of the Norwegian school curriculum since 1739. From 1889 onwards members of religious communities other than the Church of Norway were entitled to be exempted in whole or in part from the teaching of the Christian faith.
11. In connection with the enactment of the former Compulsory School Act 1969 (lov om grunnskolen, 13 June 1969, no. 24, hereafter referred to as “the 1969 Act”), Parliament decided that teaching of the Christian faith should be dissociated from the baptismal instruction of the Church and aimed at teaching the main content of the history of the Bible, the principal events in Church history and basic knowledge of the Evangelical Lutheran Faith for children (section 7(4) of the Act).
12. Under the “Christian object clause” (den kristne formålsparagraf) in section 1 of the Act:
“Primary school shall, with the understanding and cooperation of the home, assist in giving pupils a Christian and moral education and in developing their abilities, spiritual as well as physical, and giving them good general knowledge so that they can become useful and independent human beings at home and in society.
School shall promote spiritual freedom and tolerance, and place emphasis on creating good conditions for cooperation between teachers and pupils and between the school and the home.”
13. Teachers were required to teach in accordance with the Evangelical Lutheran faith (section 18(3), added in 1971).
14. In accordance with section 12(6) of the 1969 Act, children of parents who were not members of the Church of Norway were entitled, upon the parents’ request, to be exempted in whole or in part from lessons on the Christian faith. Pupils who had been exempted could be offered alternative lessons in philosophy.
15. Between 1993 and 1997 a process of reform of compulsory primary and secondary school took place. In the spring of 1993 Parliament decided to bring the school starting age forward from the age of seven to six and the next spring it extended compulsory school attendance from nine to ten years. A new curriculum was presented to Parliament. The majority of the Parliamentary Committee for Church Affairs, Education and Research proposed that Christianity, other religions and philosophy be taught together. It emphasised the importance of ensuring an open and inclusive school environment, irrespective of the pupils’ social background, religious creed, nationality, sex, ethnic group or functional ability. School should be a meeting place for all views. Pupils having different religious and philosophical convictions should meet others and gain knowledge about each other’s thoughts and traditions. School should not be an arena for preaching or missionary activities. It was noted that since 1969 teaching of the Christian faith had been dissociated from the State Church’s baptismal instruction. The subject should give knowledge and insight but should not be a tool for religious preaching. The Committee’s majority further considered that guidelines for exemptions should be worked out in order to achieve a uniform practice and that minority groups should be consulted. Exemptions should be limited to parts of the subject, especially material of a confessional character and participation in rituals.
16. Subsequently, a white paper (St.meld. nr. 14 for 1995-96) on Christianity, religion and philosophy (kristendomskunnskap med religions- og livssynsorientering, hereafter referred to as “the KRL subject”) was presented, in which the Ministry of Church Affairs, Education and Research (Kirke-, utdannings- og forskningsdepartementet; as from 1 January 2002 the Ministry of Education and Research (Utdannings- og forskningsdepartementet) – hereafter “the Ministry”) indicated the following guidelines for making exemptions:
“No pupil should feel that being exempted is unpleasant or a stigma;
No pupil should be pressurised to stand out as a representative of a specific philosophy of life and the school should therefore display great caution in class or at the school in its handling of a request for exemption;
It should not be automatic for certain pupils to be exempted from certain parts of the syllabus;
If the circumstances lend themselves to it and the parents/pupil so wish, the background and reasons for an exemption can be taken up in the lessons.
An exemption does not mean a freedom to be ignorant ...”
17. The majority of the above-mentioned parliamentary committee endorsed the curriculum in the main and pointed out that Christianity should form the central part of the KRL subject (Innst.s.nr 103 for 1995-96). It further stated:
“The majority would also underline that the teaching should not be value-neutral. The aim that the teaching should not be preaching should never be interpreted to mean that it should occur in a religious/ethical vacuum. All teaching and education in our primary schools shall take the school’s object clause as a starting point and, within this subject, Christianity, other religions and philosophy shall be presented according to their own special features. The subject should place emphasis on the teaching of Christianity.”
18. A minority of one proposed that, for all primary-school pupils, there should be a right to full exemption from the KRL subject and to alternative teaching.
19. In the course of preparing the amendments to the law, the Ministry commissioned Mr E. Møse, then a High Court Judge, to make an assessment of compulsory education in the KRL subject from the angle of Norway’s obligations under public international law. In his report of 22 January 1997, he concluded:
“The object clause of the Primary School Act, whether taken alone or together with Article 2 of the Constitution and other special rules on the Church and schools, does not provide a basis for establishing that the teaching of Christianity under the new syllabus will of legal necessity become preaching, educative or influential in favour of the Evangelical Lutheran Religion. The legislature may choose to make provision for education in the form of preaching to pupils who are of this creed, but not to others. That would be inconsistent with our international obligations and Article 110c of the Constitution on the protection of human rights.
What emerges, from a legal point of view, from the somewhat unclear concept of ‘confessional basis’, is that a natural consequence of the State Church system is that the legislator lets instruction in religion or philosophy include the Evangelical Lutheran thoughts, not other forms of Christianity. The law on the new subject, which includes a part on Christianity, has opted for this. ... The solution has been opted for because the majority of the population in Norway is affiliated to this creed. It is evidently motivated by objective reasons. It cannot be ruled out by human rights treaties, provided that the teaching is otherwise pluralistic, neutral and objective.”
20. As regards the issue of exemption from the KRL subject, Mr Møse stated:
“In the situation as it emerges I find that a general right of exemption would be the safest option. This would mean that international review bodies would not undertake a closer examination of thorny questions that compulsory education raises. However, I cannot say that a partial exemption would violate the conventions, provided that the operation of the system falls within the framework of the relevant treaty obligations. A lot would depend on the further legislative process and the manner of implementation of the subject.”
21. Sections 7 and 13 of the 1969 Act were amended by an Act of 19 June 1997 (no. 83), which came into effect on 1 July 1997. The new provisions, plus an object clause similar to section 1 of the former 1969 Act, were subsequently included in sections 2-4 and 1-2 respectively of the Education Act 1998 (Lov om grunnskolen og den videregående opplæring av 17. juli 1998 nr. 61 – “the Education Act 1998”), which came into force on 1 August 1999.
22. Section 1-2(1) provided:
“The object of primary and lower secondary education shall be, in agreement and cooperation with the home, to help give pupils a Christian and moral upbringing, to develop their mental and physical abilities, and to give them good general knowledge so that they may become useful and independent human beings at home and in society.”
23. Section 2-4 read:
“Instruction in Christianity, religion and philosophy shall
(i) transmit thorough knowledge of the Bible and Christianity in the form of cultural heritage and the Evangelical Lutheran Faith;
(ii) transmit knowledge of other Christian communities;
(iii) transmit knowledge of other world religions and philosophies, and ethical and philosophical subjects;
(iv) promote understanding and respect for Christian and humanist values; and
(v) promote understanding, respect and the ability to maintain a dialogue between people with different perceptions of beliefs and convictions.
Instruction in Christianity, religion and philosophy is an ordinary school subject, which should normally bring together all pupils. The subject shall not be taught in a preaching manner.
A person who teaches Christianity, religion and philosophy shall take as a starting point the object clause in section 1-2 and should present Christianity, the different religions and philosophy from the standpoint of their particular characteristics. The same pedagogical principles shall apply to the teaching of the different topics.
A pupil shall, on the submission of a written parental note, be granted exemption from those parts of the teaching in the particular school concerned that they, from the point of view of their own religion or philosophy of life, consider as amounting to the practice of another religion or adherence to another philosophy of life. This may concern, inter alia, religious activities within or outside the classroom. In the event of a parental note requesting exemption, the school shall as far as possible seek to find solutions by facilitating differentiated teaching within the school curriculum.”
24. From the travaux préparatoires it can be seen that the expression “religious activities” was meant to cover, for example, prayers, psalms, the learning of religious texts by heart and the participation in plays of a religious nature.
25. In accordance with a circular by the Ministry of 10 July 1997 (F9097), a parental note to the school requesting exemption should contain reasons setting out what they considered amounted to practice of another religion or adherence to another philosophy of life. The pupil should be granted an exemption after the parents had specified the reasons. If the request was rejected, the parents had a right of appeal to the State Education Office in the county concerned. The appeal was sent via the school, which then had an opportunity to alter its decision.
26. The requirement of giving reasons was further specified in a ministerial circular of 12 January 1998 (F-03-98), according to which no reasons were required for making an exemption from clearly religious activities. Beyond that, with regard to matters falling outside the main rule for making exemptions, stricter requirements applied in respect of reasons.
27. In connection with the preparation of the KRL subject, associations representing minority convictions expressed strong objections, notably that the subject was dominated by Evangelical Lutheran Christianity and contained elements of preaching. The Norwegian Humanist Association commented, inter alia, that the subject had a confessional basis (konfesjonsforankring) and that the possibility foreseen for obtaining exemption from only parts of the subject was inadequate. At its national congress in May 1997 the Association decided to invite Parliament to reject the government’s proposal to limit the right of exemption.
28. From autumn 1997 the KRL subject was gradually introduced into the primary-school curriculum, replacing the subject of Christianity and philosophy of life. During the school year 1999/2000, the subject was introduced at all levels.
29. On 18 October 2000 the Ministry issued a press release about the completion of two evaluation reports on the KRL subject, one entitled “Parents’, pupils’ and teachers’ experiences with the KRL subject” (Foreldres, elevers og læreres erfaringer med KRL-faget), provided by Norsk Lærerakademi, the other entitled “A subject for every taste? An evaluation of the KRL subject” (Et fag for enhever smak? En evaluering av KRL-faget) by the Høgskulen i Volda and Diaforsk. Parliament had requested that a survey of the implementation of the exemption rules be prepared after a three-year period. Both reports concluded that the partial-exemption arrangement was not working as intended and should therefore be thoroughly reviewed. The second report listed the following “Main conclusions”:
“In this part of our report we have discussed whether there is concordance between KRL’s intentions, principles and exemption schemes on the one hand and its practical implementation in schools nationwide on the other, and whether parental rights can be said to be ensured when the teaching and exemption scheme are organised the way they are. The perspective of parental rights, which is central to the project’s mandate, has made it necessary to focus especially on the experiences various groups of parents have had with the subject and with the exemption scheme.
All things considered it should be said that the great majority of the parents we have been in contact with, who belong to the Church of Norway, are satisfied with the subject or have no strong opinions about it. However we have found powerful resistance to important aspects of the subject among other groups of parents. The lasting antipathy to the subject from parents belonging to religious/faith minorities means that KRL can hardly be said to integrate and include as intended.
The principal and empirical surveys provide grounds for the following main conclusions:
1. There is broad agreement among parents that it is important to have some common teaching in the subject concerning different religions and beliefs, but there is no agreement about
• what the contents and objectives of the common teaching should be;
• in which year the pupils should be taught about religions other than their own.
2. In practice some of the subject’s intentions are ensured at all surveyed schools, but at none of them are all the fundamental intentions ensured. Deficient implementation of the central intentions underlying the subject can be explained by
• tensions in the subject description itself and between the various intentions underlying the subject, making it difficult to implement;
• lack of resources and problems with implementation presuppose changes at schools.
3. The current exemption scheme does not work so that parental rights are ensured in practice. This is due to the following reasons among others:
• the information schools give about the exemption scheme is in many ways not suited to safeguarding the possibility of exemption;
• the information given about KRL classes is of too general a nature for parents to be able to notify their intention regarding an exemption. For example, information about working methods is hardly ever given. Besides, the lesson plans generally come too late for parents to have a practical opportunity of asking for an exemption;
• schools interpret the exemption regulations too strictly compared with the clarifications given both by Parliament and the Ministry. For instance, an exemption is often granted only in respect of those activities which are ‘clearly religious activities’. Furthermore several schools report attitudes which give the impression that it is practically impossible to be granted an exemption;
• schools offer very little differentiated teaching to pupils who are to be exempted from parts of the subject, and pupils with an exemption mostly sit passively in the classroom;
• in addition, a number of parents from minority-language backgrounds do not have the language competence necessary to exercise their rights even though they would like an exemption. In many cases this causes distrust in school/home relations. A considerable number of parents from minority backgrounds say they want full exemption but will not apply because they are afraid of a conflict with the school that may harm their children;
• the integration of themes and subjects helps KRL become invisible in the timetable so that in practice it is very difficult to ask for an exemption.
4. Changes should be made which still ensure some teaching for the whole class, while ensuring parental rights in practice. This only seems possible under certain conditions.
• Arrangements should be made in order to facilitate teaching about the different religions and beliefs and promote dialogue and mutual respect in some tuition for the whole class. Efforts should probably be made to have flexible models that can be adjusted to the special conditions prevailing for lower primary, upper primary and lower secondary levels respectively in different parts of the country and for different groups of pupils;
• Considering the problems we can now see at several schools, it should be possible to provide for full exemption. This would be the safest solution in respect of international conventions and probably also the one that in the long run would be best suited to ensuring support and legitimacy for a subject that is focused on religion and belief.
We have established that the variations we have found in teaching in different parts of the country, at some schools and in different classes, give us reason to ask if KRL is one or more than one new subject.”
30. In the meantime, on 14 March 1998 the Norwegian Humanist Association, together with eight sets of parents who were members of the Association and whose children went to primary school, brought proceedings before Oslo City Court (byrett) on account of administrative refusals of the parents’ applications for full exemption from the teaching of the KRL subject. They claimed that the refusal of full exemption violated the parents’ and the children’s rights under Article 9 of the Convention and Article 2 of Protocol No. 1, taken on their own or in conjunction with Article 14. They also relied on, amongst other provisions, Articles 18 and 26 of the 1966 United Nations International Covenant on Civil and Political Rights and Article 13 § 3 of the 1966 United Nations International Covenant on Economic, Social and Cultural Rights.
31. By a judgment of 16 April 1999, the City Court rejected the State’s objection that the Association lacked a legal interest and hence did not have legal standing. However, on the substantive issues the City Court found for the State and rejected the claim.
32. The Association and the parents appealed to the Borgarting High Court (lagmannsrett), which by a judgment of 6 October 2000 upheld the City Court’s judgment.
33. On a further appeal by the applicants, the Supreme Court (Høyesterett), by a judgment of 22 August 2001, unanimously dismissed the appeal in so far as it concerned the Association on the ground that it lacked a legal interest sufficient to have standing in the case. In so far as it concerned the other appellants, it unanimously dismissed their appeal and upheld the High Court’s judgment.
34. In his reasoning, approved in the main by the other four Justices sitting in the case, the first voting judge, Mr Justice Stang Lund, stated from the outset that “[the] case concerns the validity of the administrative decisions rejecting the parents’ applications for full exemption for their children from the primary and secondary school (KRL) subject”. He defined the issue to be determined as being “whether instruction in the [KRL] subject with a limited right to exemption [was] contrary to Norway’s international legal obligations to protect, inter alia, freedom of religion and belief”.
35. Thereafter, Mr Justice Stang Lund undertook an extensive analysis of the legislative history and the position under international human rights law, notably the relevant provisions and case-law of the European Convention and the 1966 International Covenant on Civil and Political Rights (“the ICCPR”). Dealing in turn with each of the relevant provisions of the Education Act 1998, Mr Justice Stang Lund made the following observations about the Christian object clause in section 1-2(1).
“The object clause applies to all teaching in primary and lower secondary schools. The provision is a general one, and its scope may be difficult to determine. It may raise questions relating to the conventions’ provisions regarding freedom of religion and parental rights; see Judge Møse, pages 35 et seq. of Proposition No. 38 (1996-97) to the Odelsting [the larger division of Parliament]. As far as the KRL subject is concerned, the provision must be viewed in conjunction with section 2-4(2), which establishes that this subject is an ordinary school subject for all pupils, and that instruction in the subject shall not involve preaching. The object clause must be interpreted and applied in such a way that it does not conflict with the conventions that have been incorporated pursuant to section 2 (see also section 3) of the Human Rights Act.
As a result of changes and amendments in subject syllabuses and national standard curricula over time, the expression ‘Christian and moral upbringing’ must be interpreted as meaning that Christian and humanist values are to be viewed in conjunction with each other. Both the Christian and the humanist traditions underscore the importance of truth, human dignity, charity, democracy and human rights. These are values common to almost everyone in Norway, regardless of religion or philosophy of life. The conventions do not require that teaching in schools must be value neutral; see the judgment of the European Court of Human Rights in the case of Kjeldsen, Busk Madsen and Pedersen v. Denmark (7 December 1976, § 53, Series A no. 23).
The object clause establishes that all school education shall take place in cooperation and agreement with the home. Any effort by primary and lower secondary school teachers to help give pupils a Christian upbringing can only be made with the parents’ consent and in cooperation with the home. Interpreted in this way, the provision is not incompatible with Article 9 of the European Convention and Article 18 §§ 1 to 3 of the ICCPR regarding freedom of thought, conscience and religion or with Article 2 of Protocol No. 1 to the European Convention and Article 18 § 4 of the ICCPR regarding parents. The reference to the object clause in section 24(3) which prescribes that teachers of the KRL subject shall take the Christian object clause of the primary and lower secondary school as their point of departure thus has no independent significance for the issue of whether there is a violation of the conventions.”
36. As regards section 2-4(1) to (3) of the Education Act 1998, Mr Justice Stang Lund stated as follows.
“The appellants have emphasised that the Act requires the teaching to give pupils a thorough knowledge of the Bible and of Christianity in the form of cultural heritage and the Evangelical Lutheran Faith, while it merely requires knowledge of other world religions, beliefs and ethical and philosophical topics.
I refer to the fact that it may be inferred from the practice of the European Court of Human Rights that the States Parties themselves decide the scope and content of teaching; see Kjeldsen, Busk Madsen and Pedersen, cited above, § 53, and Valsamis v. Greece, 18 December 1996, § 28, Reports of Judgments and Decisions 1996VI. Thus, Article 9 of the ECHR and Article 2 of Protocol No. 1 do not preclude compulsory instruction in the content of various religions and beliefs and in the history of religions and ethics, provided that such instruction is given in an objective, critical and pluralistic manner. In this respect, I refer to my earlier review and summary of the decisions and comments of the convention bodies. The compulsory instruction must cover different religions and beliefs. The greater emphasis placed in section 2-4(1) on knowledge of Christianity than on knowledge of other religions and beliefs is, in my opinion, within the limit of the discretion accorded by the conventions to the States Parties. The requirement that compulsory instruction must be objective, critical and pluralistic cannot be interpreted as meaning that there must be a specific, proportional division of instruction between different religions and different philosophies of life. In the light of the history, culture and traditions of the individual State Party, it must be acceptable for certain religions or beliefs to be more dominant than others.
Indoctrination or other preaching of a specific religion or a specific philosophy of life will be contrary to the European Convention and the ICCPR; see Kjeldsen, Busk Madsen and Pedersen, cited above, § 53, and Valsamis, cited above, § 28, and point 6 of the comment of the UN Human Rights Committee of 20 July 1993. Accordingly, section 2-4(2) of the Education Act prescribes that instruction in the KRL subject shall not involve preaching.
The appellants, supported, inter alia, by Judge Møse’s report (page 29 of Proposition no. 38 (1996-97) to the Odelsting), have argued that instruction that communicates a specific religious view in a way that is liable to influence pupils to adopt a specific faith is also a violation of the convention provisions regarding freedom of religion and parental rights. I agree that such communication might involve a violation. However, the expression ‘liable to’ may be interpreted in such a way as to give it greater scope than that which it derives from the decisions of the European Court of Human Rights. I shall therefore keep to the criteria that have been developed in the Court’s practice. In connection with the introduction of the KRL subject, the travaux préparatoires show that the Ministry and the majority of Parliament were extremely concerned to emphasise that the subject was to be an ordinary school subject for all pupils. This has been expressly stated in the wording of the Act; see section 2-4(2), first sentence. The legislator has also stated that the KRL subject shall be a subject designed to provide knowledge; see, for instance, page 6, second column, and page 10 of Proposition no. 38 (1996-97) to the Odelsting. Section 2-4(3) provides that Christianity, other religions and philosophies of life shall be presented on the basis of their distinctive characteristics. On the other hand, the Parliament’s Standing Committee on Education, Research and Church Affairs stated that instruction shall not be value neutral; see page 4 of Recommendation no. 103 (1995-96) to Parliament. This in itself cannot be contrary to the conventions since, as I have established earlier, neither the ECHR nor the ICCPR is interpreted as meaning that instruction shall be neutral as regards values.”
37. As to section 2-4(4) of the Education Act 1998, Mr Justice Stang Lund held that, if interpreted against the background of the relevant provisions of the Convention and the ICCPR and section 3 of the Human Rights Act, it must be understood to the effect that pupils had a right to be exempted and that their parents had no obligation to let their children follow lessons on religion and philosophy regarded as preaching or indoctrinating in the sense of those treaties. The children could therefore be absent from such classes. The question as to how large a part of the syllabus would be affected in this way would have to be decided in each concrete case depending on how the teaching was planned and implemented. In the view of Mr Justice Stang Lund, the provision on exemption was not contrary to any requirements pertaining to religious freedom and parental rights. The Convention requirement that the teaching should be objective, critical and pluralistic did not preclude compulsory education in the content of the different religions and philosophies of life or giving a particular religion or philosophy, in view of the Contracting State’s history, culture and traditions, a more prominent place than others. As already mentioned, the Education Act 1998 provided that the subject should be an ordinary school subject. According to the preparatory documents, it was to be a knowledge-based subject. The Act required that the teaching be neutral and not preaching. Therefore it did not appear that the provisions in section 2-4 regarding the contents of the teaching were contrary to the Convention.
38. Mr Justice Stang Lund further considered the parts of the school curriculum (the Ten-Year Compulsory Schooling Curriculum, issued by the Ministry in 1999, referred to below as “the Curriculum”) that, in the appellants’ submission, gave preference to the Christian faith and influenced pupils to opt for Christianity. In relation to Norway’s international obligations, the Curriculum, which had its legal basis in sections 2-6 and 28 of the Education Act 1998 and the relevant regulation of 28 June 1999, had the same legal status as other regulations. However, he observed, what mattered was that pupils gained understanding of the plurality of convictions and thoughts, and that the teaching did not present one faith as being superior to others. It ought to be acceptable, in the light of a Contracting State’s history, culture and traditions, that one or more religions or philosophies of life be given a more prominent place than others.
39. As to the appellants’ objections to influencing pupils through the use of pictures, songs, drama, music and stories from the Bible and religious texts, Mr Justice Stang Lund found that it ought to be possible to impart neutrally to pupils the traditions and “means of transmitting knowledge” (måte å formidle på) of the various religions without running counter to international human rights law. The Curriculum placed emphasis on openness, insight, respect and dialogue and on the promotion of understanding and tolerance in discussion of religious and moral issues and forbade preaching. Within the framework of the Curriculum, the teaching of the KRL subject could be carried out without any conflict with the relevant provisions of international human rights law.
40. As to the appellants’ argument that the school manuals, notably volumes 2, 3, 5 and 6 of Bridges, amounted to preaching and were capable of influencing the pupils, Mr Justice Stang Lund observed that, while several definitions of problems and formulations used in Bridges could be understood as if the Christian faith provided the answer to ethical and moral questions, no further information had been submitted to the Supreme Court as to how the teaching in relation to this material had been planned and implemented.
41. In this context Mr Justice Stang Lund noted that the appellants’ lawsuit and appeal to the Supreme Court had been directed against the KRL subject and its implementation generally. The arguments and evidence adduced in relation to each decision to refuse full exemption had been aimed at highlighting how the subject functioned in general. The appellants had not gone deeply into the validity of the individual decision. Because of the way the case had been presented, there was no ground for determining whether the teaching of the appellants’ children had occurred in a manner which violated the relevant human rights treaties. The case concerned the validity of the decisions refusing full exemption from the KRL subject. The appellants had not shown it to be probable that the teaching had been planned and carried out in a manner that, in accordance with these conventions, warranted exemption from all teaching of the subject in question.
42. Finally, Mr Justice Stang Lund went on to review the argument of discrimination.
“Pursuant to section 2-4 of the Education Act, parents must send written notification in order for their child to be exempted from parts of the instruction at the individual school. Even if applications for exemption are most likely to concern parts of the KRL subject, a limited right to exemption applies to all subjects and activities. The Act does not stipulate that grounds must be given for the application. Practice as regards requiring grounds has varied to date.
The State has argued that instruction in primary and lower secondary schools is to a considerable extent divided up into topics that cut across subject boundaries. In so far as parts of the KRL subject are integrated with other subjects, full exemption from instruction in the KRL subject will not be sufficient. It is also the view of the State that the KRL subject covers many topics which do not give grounds for exemption, pursuant either to the conventions or to section 2-4(4). The exemption system is designed and practised in such a way that the content of the instruction is the decisive factor. In the State’s view, therefore, the prohibition against discrimination imposed by conventions cannot apply to requirements regarding the provision of grounds for applications for exemption.
The Ministry has explained the requirement as regards grounds and the guidelines for exemption in two circulars. In Circular F-90-97 dated 10 July 1997, page 5, the Ministry stated:
‘When parents request an exemption, written notification to this effect shall be sent to the school. The notification must contain grounds supporting what they perceive to be the practice of another religion or adherence to another philosophy of life in the instruction.
If the parents apply for an exemption from parts of the instruction which they perceive to be the practice of another religion or adherence to another philosophy of life, the pupils shall be granted exemption after the parents have explained what it is they consider to have such an effect in the instruction. Parents whose notification to the school regarding exemption is not upheld are entitled to appeal against the municipal administrative decision to the National Education Office in the county concerned. The appeal shall be sent through the school, which is thereby given the opportunity to reverse its administrative decision.’
The Ministry enlarged on the requirement of grounds in Circular F-03-98 dated 12 January 1998, page 3:
‘The Ministry’s basic rule is that when parents apply for an exemption from activities that are clearly religious, exemption (partial exemption) shall be granted. In such cases, the parents are not required to give any grounds. In the case of applications for exemption from activities that are not clearly religious, more must be required as regards the parents’ grounds. Such cases are not covered by the main rule as to what exemptions may be applied for. Moreover, the travaux préparatoires make provision for an assessment of whether there are reasonable grounds on which to request an exemption. Reference is made to Recommendation no. 95 (1996-97) to the Lagting [smaller division of Parliament] in which it is stated: “The majority is of the opinion that pupils shall be exempted from such parts of the instruction at the individual school as, on the basis of their own religion or own philosophy of life, it is reasonable to perceive as the practice of another religion or adherence to another philosophy of life.” However, account must be taken of the fact that many parents consider issues relating to faith and philosophies of life to lie within the realm of private life. The right to private life is also protected by international conventions.’
The Ministry then reviews examples of areas from which pupils may be exempted and states on page 4:
‘The religious and philosophical convictions of parents shall be respected in the entire Curriculum provided by the school. This means that the rules for exemption apply to all compulsory education. In general, the issue that must be assessed by the school is whether the Curriculum in practice is liable to influence pupils to adopt a specific faith or philosophy of life, or may otherwise be perceived as participation in religious activity or adherence to a philosophy of life.
In specific terms, this may, for instance, have significance with regard to dance classes organised as part of Physical Education; dancing with a partner is incompatible with the faith of some persons, while movement to music is acceptable. In the Arts and Handicraft subject, it will be necessary to exercise caution as regards illustrations of God and the prophets; see the discussion of “Illustrations – ban on images” in the Guide to the KRL subject (p. 22).’
I will add that in connection with the evaluation of the KRL subject, the Ministry emphasised the importance of changing the content, methodology and organisation of the subject to ensure that as many children and young people as possible could participate in the whole subject. The reason the Ministry nevertheless decided to maintain the limited right of exemption was to be certain that the rights of parents and freedom of religion were safeguarded satisfactorily, and that they were exercised in a way that found understanding; see page 51, first column, of Report no. 32 (2000-01) to Parliament.
I note that the right to exemption from all or parts of the compulsory Curriculum in the KRL subject in primary and lower secondary schools will result in a difference between parents in relation to the school system. Parents and pupils who wish to apply for an exemption must follow the Curriculum closely and apply for an exemption when they consider exemption to be necessary in order to safeguard the rights of the child and their own rights. The school initially decides whether to grant an exemption. The question is whether this difference in treatment is in pursuit of a legitimate aim and whether the aim is proportionate to the means employed.
According to the practice of the European Court of Human Rights, as mentioned earlier, Article 2, second sentence, of Protocol No. 1 has been interpreted as meaning that the convictions must attain a certain level of cogency, seriousness, cohesion and importance (see the Court’s judgments in Campbell and Cosans v. the United Kingdom (25 February 1982, § 36, Series A no. 48) and Valsamis [(cited above], § 25)). The statements in these judgments support the requirement by the States Parties that parents provide somewhat more detailed grounds when the activity from which they are applying for an exemption does not immediately appear to be practice of a specific religion or adherence to a different philosophy of life.
If an applicant must give detailed information about his or her own religion or philosophy of life, however, this may be a violation of Article 8 of the Convention and Article 17 of the ICCPR regarding the right to respect for private life and possibly also Article 9 of the Convention and Article 18 § 1 of the ICCPR regarding freedom of religion. I underscore that differential treatment on the ground of religion and political or other opinions is the core of the prohibition against discrimination.
As I have explained, the basic reason for introducing compulsory lessons in the KRL subject was that the government and a majority of Parliament considered it to be significant for the communication of a common foundation of knowledge, values and culture in primary and lower secondary school. The importance of an open, inclusive school environment was emphasised. Implementation of compulsory primary and lower secondary education must include a right to notify a desire to exercise the right to exemption, and in any event the application must state in general terms the parts of the Curriculum from which exemption is desired. It is clear to me that the common curriculum in the KRL subject and the requirement of a written application to exercise the right to an exemption are means of pursuing legitimate aims, and that it is not a disproportionate measure to require that parents who wish to apply for an exemption from parts of the subject must follow the Curriculum and give notification when they desire an exemption. I will add that this is contingent on the school authorities taking the necessary steps to enable parents to follow the Curriculum. The common, compulsory Curriculum requires that parents be kept well informed about the KRL subject and the programme and methods of the Curriculum at all times, and if appropriate be informed of other activities with a religious content.
The parties have not gone into detail concerning the specific requirements regarding grounds and the grounds that are given in the various applications for exemption from the KRL subject. I shall therefore confine myself to declaring that there is no ground for assuming that a possible violation of the prohibition against discrimination in this case may have the consequence of invalidating the administrative decisions to deny full exemption from lessons in the KRL subject.”
43. On 15 February 2002 the applicant parents and children lodged their application under the Convention with the Court.
44. Subsequently, on 25 March 2002, four other sets of parents who had also been parties to the above-mentioned domestic proceedings lodged together with their respective children a communication (no. 1155/2003) with the United Nations Human Rights Committee under the Protocol to the 1966 International Covenant on Civil and Political Rights.
45. On 3 November 2004 the Committee rejected the respondent State’s objection that, as three other sets of parents had lodged a similar complaint before the Court, “the same matter” was already being examined by the latter. The Committee declared the communication admissible in so far as it concerned issues raised under Articles 17, 18 and 26 of the Covenant. As to the merits, the Committee expressed the view that the present framework of the KRL subject, including the regime of exemptions, as it had been implemented in respect of the complainants (“authors”), constituted a violation of Article 18 § 4 of the Covenant. The Committee reasoned as follows.
“14.2. The main issue before the Committee is whether the compulsory instruction of the CKREE[] subject in Norwegian schools, with only limited possibility of exemption, violates the authors’ right to freedom of thought, conscience and religion under Article 18 and more specifically the right of parents to secure the religious and moral education of their children in conformity with their own convictions, pursuant to Article 18, paragraph 4. The scope of Article 18 covers not only protection of traditional religions, but also philosophies of life, such as those held by the authors. Instruction in religion and ethics may in the Committee’s view be in compliance with Article 18, if carried out under the terms expressed in the Committee’s General Comment No. 22 on Article 18: ‘[A]rticle 18.4 permits public school instruction in subjects such as the general history of religions and ethics if it is given in a neutral and objective way’, and ‘public education that includes instruction in a particular religion or belief is inconsistent with Article 18, paragraph 4, unless provision is made for non-discriminatory exemptions or alternatives that would accommodate the wishes of parents or guardians’. The Committee also recalls its Views in Hartikainen et al. v. Finland, where it concluded that instruction in a religious context should respect the convictions of parents and guardians who do not believe in any religion. It is within this legal context that the Committee will examine the claim.
14.3. Firstly, the Committee will examine the question of whether or not the instruction of the CKREE subject is imparted in a neutral and objective way. On this issue, the Education Act, section 2-4, stipulates that: ‘Teaching on the subject shall not involve preaching. Teachers of Christian Knowledge and Religious and Ethical Education shall take as their point of departure the object clause of the primary and lower secondary school laid down in section 1-2, and present Christianity, other religions and philosophies of life on the basis of their distinctive characteristics. Teaching of the different topics shall be founded on the same educational principles.’ In the object clause in question it is prescribed that the object of primary and lower secondary education shall be ‘in agreement and cooperation with the home, to help to give pupils a Christian and moral upbringing’. Some of the travaux préparatoires of the Act referred to above make it clear that the subject gives priority to tenets of Christianity over other religions and philosophies of life. In that context, the Standing Committee on Education concluded, in its majority, that: the tuition was not neutral in value, and that the main emphasis of the subject was instruction on Christianity. The State Party acknowledges that the subject has elements that may be perceived as being of a religious nature, these being the activities exemption from which is granted without the parents having to give reasons. Indeed, at least some of the activities in question involve, on their face, not just education in religious knowledge, but the actual practice of a particular religion (see para. 9.18). It also transpires from the research results invoked by the authors, and from their personal experience, that the subject has elements that are not perceived by them as being imparted in a neutral and objective way. The Committee concludes that the teaching of CKREE cannot be said to meet the requirement of being delivered in a neutral and objective way, unless the system of exemption in fact leads to a situation where the teaching provided to those children and families opting for such exemption will be neutral and objective.
14.4. The second question to be examined thus is whether the partial-exemption arrangements and other avenues provide ‘for non-discriminatory exemptions or alternatives that would accommodate the wishes of parents or guardians’. The Committee notes the authors’ contention that the partial-exemption arrangements do not satisfy their needs, since teaching of the CKREE subject leans too heavily towards religious instruction, and that partial exemption is impossible to implement in practice. Furthermore, the Committee notes that the Norwegian Education Act provides that ‘on the basis of written notification from parents, pupils shall be exempted from attending those parts of the teaching at the individual school that they, on the basis of their own religion or philosophy of life, perceive as being the practice of another religion or adherence to another philosophy of life’.
14.5. The Committee notes that the existing normative framework related to the teaching of the CKREE subject contains internal tensions or even contradictions. On the one hand, the Constitution and the object clause in the Education Act contain a clear preference for Christianity as compared to the role of other religions and worldviews in the educational system. On the other hand, the specific clause on exemptions in section 2-4 of the Education Act is formulated in a way that in theory appears to give a full right of exemption from any part of the CKREE subject that individual pupils or parents perceive as being the practice of another religion or adherence to another philosophy of life. If this clause could be implemented in a way that addresses the preference reflected in the Constitution and the object clause of the Education Act, this could arguably be considered as complying with Article 18 of the Covenant.
14.6. The Committee considers, however, that even in the abstract, the present system of partial exemption imposes a considerable burden on persons in the position of the authors, in so far as it requires them to acquaint themselves with those aspects of the subject which are clearly of a religious nature, as well as with other aspects, with a view to determining which of the other aspects they may feel a need to seek – and justify – exemption from. Nor would it be implausible to expect that such persons would be deterred from exercising that right, in so far as a regime of partial exemption could create problems for children which are different from those that may be present in a total exemption scheme. Indeed as the experience of the authors demonstrates, the system of exemptions does not currently protect the liberty of parents to ensure that the religious and moral education of their children is in conformity with their own convictions. In this respect, the Committee notes that the CKREE subject combines education on religious knowledge with practising a particular religious belief, e.g. learning by heart of prayers, singing religious hymns or attendance at religious services (para. 9.18). While it is true that in these cases parents may claim exemption from these activities by ticking a box on a form, the CKREE scheme does not ensure that education of religious knowledge and religious practice are separated in a way that makes the exemption scheme practicable.
14.7. In the Committee’s view, the difficulties encountered by the authors, in particular the fact that Maria Jansen and Pia Suzanne Orning had to recite religious texts in the context of a Christmas celebration although they were enrolled in the exemption scheme, as well as the loyalty conflicts experienced by the children, amply illustrate these difficulties. Furthermore, the requirement to give reasons for exempting children from lessons focusing on imparting religious knowledge and the absence of clear indications as to what kind of reasons would be accepted creates a further obstacle for parents who seek to ensure that their children are not exposed to certain religious ideas. In the Committee’s view, the present framework of CKREE, including the current regime of exemptions, as it has been implemented in respect of the authors, constitutes a violation of Article 18, paragraph 4, of the Covenant in their respect.”
In view of this finding, the Committee was of the opinion that no additional issue arose under other parts of Article 18 or Articles 17 and 26 of the Covenant. It gave the respondent State ninety days within which to provide “information about the measures taken to give effect to the Committee’s Views”.
46. In the light of the United Nations Human Rights Committee’s “Views”, the Norwegian government decided to take measures to modify the KRL subject, and notably to propose changes to the Education Act 1998 and the Curriculum. According to Circular F-02-05, this included the following elements.
(i) Deleting in section 2-4(3) the reference to the Christian object clause in section 1-2.
(ii) Giving the various religions and philosophies of life the same qualitative description in the aims of the subject, while maintaining the current proportions of various religions and philosophies of life in the central teaching material.
(iii) Making the provision on partial exemption in current section 2-4(4) the subject of a separate provision, ensuring that the exemption arrangement take sufficient account of the parents’ rights and the need to protect minorities; simplifying the provisions on applications for exemption; specifying in the Act the obligation of schools to provide information and circulating information to schools about the practice of the exemption arrangement.
(iv) Drawing up a new curriculum making a clear division between those elements that could be viewed as the practice of religions and those elements that could not, while maintaining the distribution between the different parts of the subject.
(v) Emphasising the choice of working methods in the introduction to the Curriculum and in the guidelines for the subject, in order to limit the possibility that parts of the teaching could be experienced as the practice of a religion.
Varied and engaging working methods should contribute to the dissemination of all aspects of the subject. It was emphasised that working methods that could be perceived as being close to the practice of a religion required special care on the part of teachers, including the provision of adapted teaching.
(vi) The proposed changes would be implemented from the school year 2005/06. The introduction of the measures from autumn 2005 generated the need for strengthening the skills and competence of the teachers. The government would commence the work of developing skills and competence as soon as a new curriculum had been finalised.
(vii) A high degree of flexibility should be displayed in relation to parents’ wishes for adapted teaching for their child/children. If necessary, the option of full exemption on a temporary basis should be available for those parents who so wished pending implementation of the proposed permanent arrangements.
On the basis of the government’s decision, the Ministry started reviewing the necessary changes. Following proposals by the Ministry on 29 April 2005, endorsed by the government on the same date (Ot.prp.nr.91 (200405)), on 17 June 2005 Parliament adopted certain amendments and additions to the Education Act 1998 which came into force with immediate effect. As a result, a few adjustments were made to section 2-4(1) (notably, the word “faith” was replaced by “understanding of Christianity”; the requirement of thoroughness was extended to knowledge of other Christian communities) and the reference in section 2-4(3) to the object clause in section 1-2 was deleted (see paragraph 23 above). Moreover, the provisions on partial exemption in section 2-4(4) were moved to a new and separate section 2-3A, with some clarifying additions and changes. This included, inter alia, replacing the expression “religious activities” (in former section 2-4(4)) with the word “activities” and extending the ground for partial exemption to cover also activities that the parents, from the point of view of their own religion or philosophy of life, perceived as being offensive or insulting (in addition to those that they perceived as amounting to the practice of another religion or adherence to another philosophy of life).
47. The relevant provisions of the Education Act 1998 are cited above.
48. The requirement for parents to give reasons for an application for a partial exemption is described in the citations from Circulars F-90-97 and F03-98, reproduced in the Supreme Court’s judgment in paragraph 42 above. The latter circular also contained the following passages, which are of relevance for the present case.
“4. Solution: differentiated teaching and local adjustment of the Curriculum
4.1. Adjusted teaching and local work on the Curriculum as an underlying principle
Section 13(10) of the Compulsory School Act provides that a school that receives notification concerning an exemption shall as far as possible, and especially at the primary-school level, seek solutions by providing for ‘differentiated teaching within the Curriculum’.
The differentiated teaching mentioned in the Act is closely related to the adaptation of teaching principle that is generally emphasised in the School Curriculum [Læreplanverket, L97] and embodied in section 7 of the Compulsory School Act. In the principles and guidelines, importance is attached to the principles of community and adjustment within the unified school system framework. Formulations there include the following:
Individual adjustment is necessary to ensure that equivalent provision is made for all pupils. For this purpose, all aspects of the school course – syllabus, working methods, organisation and teaching aids – must be adjusted in accordance with the pupils’ capabilities.
It is further stated that this opens up opportunities for different treatment and depth of study of the syllabus, and for variations in kinds of material, difficulty, quantity, speed and progression (see L97/L97S).
...
4.2. Differentiation within the KRL syllabus – differentiation of activities, not of knowledge
According to the statute, a school that receives notification concerning an exemption shall seek solutions in which provision is made for differentiated teaching within the Curriculum. The municipal obligation to provide differentiated teaching applies as extensively as possible and particularly at the primary-school stage. The reasons for the statute state that the differentiated teaching shall be provided according to the same curriculum, and is not to be differentiation of knowledge but differentiation of activities. Since there is no exemption from knowledge of the subject, pupils with an exemption shall receive instruction within the framework of the curriculum.
In cases to which partial exemption applies, the alternative is not another subject or another curriculum, but other activities and other ways of working with the KRL syllabus. The school must convey the knowledge in question to the pupils by means of a different methodological approach. Exemption can nevertheless be granted from certain main topics which entail specific activities. An example is the main topic in which pupils are required to learn the Ten Commandments by heart (Christian faith and ethics, sixth grade). One cannot, however, be exempted from knowing about the Ten Commandments.
The differentiated course of instruction must have regard for the pupils’ religious or philosophical background, and help as far as possible to ensure that all pupils have worked with the same areas of knowledge in the grade in question, but using adjusted working methods.
How great the need for differentiation is depends locally on
– which religious or philosophical groups the parents belong to, and
– what kinds of activity they request exemption from.
...
6. Differentiation in encounters with specific activities
The Guide to the KRL subject contains an introduction to ways of working with the subject, and also deals with the questions discussed below. Some of the questions are dealt with more exhaustively here however. See also the concrete examples for each school year given in the guide.
We give examples below of how to work with various activities, and take up other questions that may arise:
6.1. Prayers, creed, and other important religious texts
Some activities – such as learning by heart and reciting creeds, commandments and prayers (LS97, pp. 96 and 101, and L97S, pp. 101-09) may be perceived by some parents and guardians as the exercise of and/or adherence to a particular religion. When notification is given concerning an exemption from such activities, the school will offer differentiated instruction to enable the pupil to work with that kind of material in a different way.
If the parents find this satisfactory, they can choose to allow their children to be present when prayers or creeds from other religions are recited, provided the children are helped to maintain the necessary distance from the material and from what is taking place (see in this connection the section above on the roles of participant and spectator). Such activities can also be scheduled for individual working periods and for work in groups in which different approaches to the material are adopted.
6.2. Hymn singing
While arrangements are made for pupils who belong to the Christian tradition to sing hymns and to gain insight through that activity into an important feature of their religious and cultural tradition, necessary regard must be had for pupils who do not belong to that tradition. Hymn singing can also take place outside the Christian knowledge and religious and ethical education periods, for instance in music periods. Hymns can be incorporated into song periods, when they are placed in their musical context and seen as an important part of our sung cultural heritage.
Pupils who have been granted an exemption for hymn singing must be given other ways of working with hymns, as the case may be in separate groups. They can for instance listen to a hymn and be given such assignments as what is the hymn text about? Can you relate the content of the hymn to a particular festival, and if so, why? Why is this hymn important within the Christian tradition? Another possibility would be to use hymns and songs as a theme for project work, involving looking more closely at songs, hymns and music and their functions in the different religions.
See also the Guide to the KRL subject, p. 23.
6.3. Attendance at rituals/visits to churches or other religious assembly buildings
Some parents may wish to have their children exempted from entering a church or other centre of divine worship whatever the connection. Others will distinguish between attending a divine service or the like, and being in a church or other religious assembly building on an excursion in a teaching situation. Whatever position the parents may take, cooperation between schools and homes is of major importance whenever such visits are scheduled.
Excursions
In the fourth grade, pupils are to be made acquainted with the lay-out, fixtures and furnishing of churches and with certain important Christian symbols (programme item: Christian festivals, religious symbols, the life of the local Christian congregation). Most pupils will acquire this knowledge by means of pedagogically arranged excursions to the local church. The focus is on the informative and objective aims. Information may for instance be conveyed relating to the church building, church decoration, symbols, and the functions of various objects.
Some parents/guardians may request exemption for their children from participation in such excursions because a visit to a church is regarded as participation in a religious activity.
For pupils who cannot visit a church, for instance, arrangements must be made for other activities and assignments at school. These should relate to the same area, so that the pupils are given access to parts of the same knowledge as they would have acquired on a church visit. Assignments can, for instance, be given relating to information booklets, if any, publications concerned with local history, or drawings, or pictures and posters showing or concerning the church in question.
See the example on p. 44 of the Guide to the KRL subject.
School services
The description of the aims of the primary-school stage (L97, p. 94, and L97S, p. 100) states that pupils should visit a church in the local community and attend a divine service. It is emphasised that such attendance is part of the school’s teaching (not an element of the church’s baptismal preparation). Some pupils who belong to traditions other than the Christian tradition may seek exemption from participation, for instance in a school service and the related activities. Such pupils must be offered differentiated teaching. If the pupils are present at the service, this can be arranged by, for instance, assigning them to observe the functions of the various stages of the liturgy in relation to the whole, to note how the hymns relate to the main theme of the service, or to see whether/how images, colours, texts and music all help to shed light on the theme of the service.
Other parents may notify complete exemption from any attendance at a divine service. Those pupils must be made acquainted with the Christian service by means other than attendance, for instance through classroom teaching with a focus on pictures, music and texts.
What has been said here about church visits can also apply to visits to mosques, synagogues, temples or other houses of religious assembly.
Illustration and the prohibition of images
See the more detailed discussion on p. 22 of the Guide to the KRL subject.
Especially challenging stories, parallel figures
See the more detailed discussion on pp. 30, 32, 50 and 52 of the Guide to the KRL subject.
6.4. Other areas
The Ministry has received questions concerning other aspects of the course in Christian knowledge and religious and ethical education, including:
Dramatisations
Plays, mime and dramatisations can contribute to sympathetic insight into the teaching material and to unity among pupils. Such approaches can at the same time involve the kinds of activity from which some parents/guardians wish to have their children exempted. This could for instance apply to dramatisations which include holy persons, such as Nativity plays.
Some may argue that it is the ‘acting part of the work’ from which exemption is being sought. That problem can be solved by giving the pupils concerned other important tasks connected with the dramatisation. Sets have to be constructed; lighting and sound need to be planned, set up and tested; programmes need to be prepared. An announcer and narrators are needed. Journalists are needed to interview the active participants in the programme, to describe the activities, and to edit the class newspaper for publication after the performance. These are some of the important assignments that can be carried out by pupils who are not going to have tasks relating directly to the dramatisation. These are also means whereby they can be naturally integrated into the class community, while at the same time having the opportunity to adopt a spectator’s stance with regard to the material being presented and its mode of presentation.
Other parents may say that their children are not to be included either in the dramatisation or in work connected with it. This must be respected, and other assignments must be prepared for those pupils.
...
7. Cooperation between schools and homes – openness and objectivity
If parents are to feel confident that teaching in the subject does not conflict with their own convictions, close cooperation between schools and homes is necessary.
On the basis of knowledge of the religious and philosophical backgrounds of parents, teachers can endeavour to plan their teaching so as to reduce the need for exemption to a minimum. A teaching plan for the subject should be drawn up as early as possible. In the plan the school should describe the offers of differentiation that are generally made in connection with different religious and philosophical backgrounds. When the plan is presented to the parents, it gives them the opportunity to consider the need, if any, for exemption from particular activities.
To request partial exemption, parents must send written notification to the school. They must state which activities in the school’s teaching they perceive as the exercise of another religion or adherence to another philosophy of life. Parents should then decide whether to opt for the general offer of differentiation, if the school has made such an offer, or, in addition, if appropriate, ask for a more individually adapted offer of differentiation. By means of the dialogue established in this connection between homes and schools, the specific teaching provisions for the pupils can be determined.
If parents notify the school that they want an exemption from the distinctly religious activities, described in the reasons for the legislation as ‘reciting creeds or prayers, learning religious texts by heart, taking part in hymn singing, and attending rituals or divine services in different congregations’ such notification will apply in general to that type of activity. A new notification for each individual religious activity is thus not necessary.
In the cooperation between schools and homes, school staff must show respect for the fact that pupils have different religious backgrounds. Special attention must be paid to this in contacts with linguistic and cultural minorities.
8. Administrative procedures
Municipal decisions concerning notifications of exemption are individual decisions under the Public Administration Act, and can accordingly be appealed to National Education Offices in accordance with section 34(3) of the Compulsory School Act. A municipality can delegate its decision-making authority to the school principal. Matters must be considered in sufficient depth before decisions are taken; see section 17 of the Public Administration Act.
...
10. Textbooks as one of several teaching aids in the subject
The Ministry wishes to emphasise that it is the Curriculum that is binding on the teaching, not the textbooks. The textbooks on the subject are only one of several teaching aids that can be used to achieve the aims of the subject.
The textbooks used in compulsory school must be approved. Even if a textbook has been approved, there is a risk that it contains errors. When teachers have their attention called to possible errors in textbooks, they must look into the matter more closely so that the teaching given is correct.
Although the regulatory special review of books on the subject has been revoked (section 4 of the former textbook regulation), the Ministry notes that the arrangement for the review of textbooks will be continued. The textbooks will be considered by religious and philosophical communities, among others, to ensure that the religions and philosophies of life are presented in accordance with their distinguishing characteristics.”
49. Norway’s Ten-Year Compulsory Schooling Curriculum, issued by the Ministry in 1999 (referred to as “the Curriculum”) stated:
“The study of the subject is intended to give pupils a thorough insight into Christianity and what the Christian view of life implies, as well as sound knowledge of other world religions and philosophies. Important items in the Curriculum are accordingly the classical Bible stories and other biblical material, the main lines of development and major personalities in the history of Christianity, and the fundamentals of the Christian faith and Christian ethics. The subject also comprises the principal features of other living religions and philosophies of life and some of the major questions raised in philosophy and general ethics concerning the nature of man. The same pedagogical principles should be applied in the teaching of Christianity and in that of the other religions and orientations. The subject must be approached openly and contribute to insight, respect and dialogue across the boundaries between faiths and philosophies, and promote understanding and tolerance in religious and moral questions. The classroom is no place for the preaching of any particular faith. The subject gives knowledge about a faith, not instruction in it. It must also sustain the individual pupil’s sense of identity and cultural attachment, while at the same time furthering dialogue within a shared culture.
In order to meet different faiths and views of life with understanding, one needs to be able to place them in a context that is already familiar. The subject thus has various functions in compulsory school: to transmit a tradition, to maintain a sense of identity, and to build bridges which give insight and promote dialogue.
...
The structure of the subject
Because the subject is new and intended for all pupils, it is essential that parents and pupils of different persuasions are well acquainted with the syllabus and its contents. To reassure parents with regard to the contents of the syllabus, importance has been attached to formulating the syllabus so that parents will find it easy to see what subject matter pupils will be encountering at the various stages.”
50. The Curriculum set out the general aims of the subject and listed the objectives and main subject elements for grades 1 to 4, 5 to 7 and 8 to 10.
The general aims of the subject were described as:
“• to make pupils thoroughly acquainted with the Bible and with Christianity as cultural heritage and as a living source of faith, morality, and a view of life;
• to make pupils familiar with the Christian and humanist values on which school education is based;
• to acquaint pupils with other world religions and orientations as living sources of faith, morality, and views of life;
• to promote understanding, respect and the capacity for dialogue between people with different views on questions of faith and ethical orientation of life; and
• to stimulate pupils’ personal growth and development.”
After setting out the objectives for grades 1 to 4, the Curriculum listed the main subject elements for these grades, each of which comprised the following titles: “Biblical narrative”; “Narrative material from Church history”; “Christian festivals, religious symbols, and the life of the local Christian community”; “Development of moral awareness: Me and others”. As to “Other religious and ethical orientations” it included “Judaism”, “Islam”, “Hinduism”, “Buddhism”, “Humanism” and “Greek mythology”.
The Curriculum further set out the subject-related objectives for grades 5 to 7, which included this passage:
“Christian faith and ethics
Pupils should learn the fundamentals of the Christian faith and Christian ethics in the light of the positions taken in Luther’s Small Catechism.
Other religions
Pupils should study the main features of and important narratives from Islam, Judaism, Hinduism, and Buddhism.
Secular orientations
Pupils should know about secular orientations, the development of the humanist tradition, and the modern humanist view of life.”
The main subject elements for grades 5 to 7 encompassed: “Bible History”, “Early history of Christianity” (“the Middle Ages” for grade 6, and “the Reformation period” for grade 7), “Christian faith and ethics”. As to “Other religions”, the subject included “Islam” for grade 5, “Judaism” for grade 6, and “Hinduism” and “Buddhism” for grade 7. In addition, grades 5 to 7 contained elements for “Development of moral awareness: Values and choices” and “Secular orientations”.
For grade 6 it was stated, inter alia:
“Christian faith and ethics
Pupils should have the opportunity to
– learn the Ten Commandments by heart and be acquainted with the ethical ideals underlying the Sermon on the Mount;
– learn something of how these fundamental ethical texts have been used in the history of Christianity and how they are applied today.”
There was no equivalent in the list of items to “become acquainted with” in regard to “Other religions, Judaism”.
After indicating the subject-related objectives for grades 8 to 10, the Curriculum listed the main subject elements, namely, “The history of the Bible, literary genres in the Bible”; “The modern history of Christianity”; “Various contemporary interpretations of Christianity”; “Religious expressions in our time”; and “Philosophical interpretations of man, values and norms”.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-2
